         Case 1:20-cv-09828-PGG Document 12 Filed 08/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NICHOLAS PAREDES,

                        Plaintiff,

              - against -                                               ORDER

 FELICITA OTIZ and FRITO LAY ROLLING,                             20 Civ. 9828 (PGG)

                        Defendants.



PAUL G. GARDEPHE, U.S.D.J.:

               After consultation with the parties, the May 20, 2021 Case Management Plan

(Dkt. No. 10) is modified as follows:

                   •   The parties must complete fact discovery by September 30, 2021.

                   •   The parties must complete expert discovery by October 29, 2021.

                   •   Parties seeking to make post-discovery dispositive motions should submit
                       a letter to the Court in accordance with Rule 4(A) of the Court’s
                       Individual Practices by October 8, 2021. Opposition letters are due
                       October 14, 2021.

               The next status conference is scheduled for October 28, 2021 at 10:30 a.m. The

conference will take place by telephone.

               The parties are directed to dial 888-363-4749 to participate, and to enter the

access code 6212642. The press and public may obtain access to the telephone conference by

dialing the same number and using the same access code. The Court is holding multiple

telephone conferences on this date. The parties should call in at the scheduled time and wait on

the line for their case to be called. At that time, the Court will un-mute the parties’ lines. Seven

days before the conference, the parties must email Michael_Ruocco@nysd.uscourts.gov and
         Case 1:20-cv-09828-PGG Document 12 Filed 08/23/21 Page 2 of 2




GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be

using to dial into the conference so that the Court knows which numbers to un-mute. The email

should include the case name and case number in the subject line.

Dated: New York, New York
       August 23, 2021




                                               2
